Citation Nr: 1043518	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-05 042	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1966 
to July 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which denied 
service connection for:  1) hypertension, 2) bilateral hearing 
loss, 3) tinnitus, 4) PTSD and 5) a skin condition. 

The Veteran appealed all five claims, but during his October 2009 
hearing at the RO before a local Decision Review Officer (DRO), 
he withdrew his claim for a skin condition, so that claim is no 
longer at issue.  38 C.F.R. § 20.204 (2010).  He had another 
hearing at the RO in August 2010, concerning his remaining 
four claims, this time before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  The presiding judge held 
the record open for 30 days following the hearing to give the 
Veteran time to obtain and submit supporting evidence, including 
evidence showing he has the required diagnosis of PTSD, which, 
according to 38 C.F.R. § 4.125(a), must be in accordance with the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
He has not submitted any additional evidence since that hearing, 
however.

Other records already in the file, however, show the Veteran has 
received diagnoses of insomnia and major depressive disorder.  
Therefore, the Board has recharacterized his claim as for service 
connection for a psychiatric disorder, inclusive of, but not 
limited to, PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  And because this claim 
requires further development, the Board is remanding it to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Unlike ischemic heart disease, hypertension is not included 
on the list of diseases that may be presumed to be due to 
exposure to herbicides like the dioxin in Agent Orange during the 
Vietnam era.

2.  The Veteran's hypertension was first diagnosed many years 
after his military service ended and has not been etiologically 
linked by competent and credible medical or other evidence to his 
service, including to his presumed exposure to herbicides in 
Vietnam during the Vietnam era.

3.  The Veteran's bilateral hearing loss and tinnitus also were 
first identified many years after service and have not been 
linked by competent and credible medical or other evidence to his 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus also was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant statutes, VA regulations, 
case law, the relevant factual background, and an analysis of its 
decision.
 
I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements were 
sent to the Veteran in December 2005 and July 2006, the first of 
which was sent prior to initially adjudicating his claims in 
April 2006, so in the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  He did 
not receive notice of the downstream disability rating and 
effective date elements of his claims until the second letter in 
July 2006, since Dingess had only then recently been decided.  
But since providing that additional Dingess notice, the RO has 
readjudicated the claims in a May 2010 supplemental statement of 
the case (SSOC), including considering any additional evidence 
submitted or otherwise obtained since providing that additional 
notice.  That readjudication effectively rectifies ("cures") any 
timing problem from inadequate notice or lack of notice prior to 
the initial adjudication of the claims.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the 
duty to notify has been satisfied.  As the pleading party, the 
Veteran, not VA, has the evidentiary burden of proof for showing 
there is a VCAA notice error either in timing or content and, 
moreover, that it is unduly prejudicial, meaning outcome 
determinative of his claims.  See Shinseki v. Sanders, 
129 S. Ct. 1626 (2009).

VA also has fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other 
records that he and his representative have cited as potentially 
pertinent, which are obtainable.  These records include his 
service treatment records (STRs), VA outpatient treatment 
records, and several private treatment records.  And as already 
alluded to, the Board also held the record open for an additional 
30 days following his most recent hearing in August 2010, 
to allow him time to obtain and submit supporting evidence, but 
he did not.

The Veteran was also afforded a VA examination in March 2006 to 
determine whether his hearing loss and tinnitus are related to 
his military service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

A medical nexus opinion has not also been obtained to determine 
whether the Veteran's hypertension is related to his military 
service, either directly or presumptively, since the requirements 
discussed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have 
not been met.  According to the holding in this precedent case, a 
medical examination is necessary in a service-connection claim 
when there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

Here, the Veteran has not met the second and third prongs of 
McLendon.  His STRs show that his blood pressure was within 
normal limits throughout his military service, so not elevated, 
much less persistently elevated so as to, in turn, suggests he 
had hypertension.  This includes when examined in May 1970 in 
anticipation of his separation from service later that year, in 
July 1970.  Indeed, hypertension was not initially diagnosed 
until many years after his military service had ended.  This is 
significant because hypertension is diagnosed based on objective 
data, namely, recurrent elevated blood pressure readings taken in 
succession and usually over the course of more than just one day.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  
Consequently, it is not amenable to lay diagnosis, such as would 
be the case if the claim instead was for a broken arm 
or separated shoulder, tinnitus (ringing in the ears), pes planus 
(flat feet), varicose veins, etc.  See Washington v. Nicholson, 
19 Vet. App. 363 (2005); Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  So in the absence any high blood pressure readings in 
service or for many years after service, the second and third 
prongs of the McLendon test have not been met.  Accordingly, the 
Board finds that no further assistance is necessary to meet the 
requirements of the VCAA.



II.  Hypertension

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or an injury; 
and (3) medical evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002);

With respect to this first requirement of current disability, 
hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2010).

Hypertension may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10-percent disabling 
within one year of discharge from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a claimant 
has a history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

In addition to these provisions, diseases associated with 
exposure to certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era also 
will be presumed to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence establishing the Veteran was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).

New regulations regarding Agent Orange exposure recently have 
been published.  This new list of diseases presumptively 
associated with said exposure now consist of chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson's disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); 
see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. 
Reg. 41, 442-49 (1996).  Indeed, the Secretary has clarified that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam Era 
is not warranted for the following conditions:  Cancer of the 
oral cavity (including lips and tongue, pharynx (including 
tonsils), or nasal cavity (including ears and sinuses); cancers 
of the pleura, mediastinum, and other unspecified sites within 
the respiratory system and intrathoracic organs; esophageal 
cancer; stomach cancer; colorectal cancer (including small 
intestine and anus); hepatobiliary cancers (liver, gallbladder 
and bile ducts); pancreatic cancer; bone and joint cancer; 
melanoma; non-melanoma skin cancer (basal cell and squamous 
cell); nasopharyngeal cancer, breast cancer, cancers of 
reproductive organs (cervix, uterus, ovary, testes, and penis; 
excluding prostate); urinary bladder cancer; renal cancer; 
cancers of brain and nervous system (including eye); 
endocrine cancers (thyroid, thymus, and other endocrine; cancers 
at other and unspecified sites; neurobehavioral disorders 
(cognitive and neuropsychiatric); amyotrophic lateral sclerosis 
(ALS); chronic peripheral nervous system disorders; respiratory 
disorders; gastrointestinal immune system disorders 
(immune suppression, allergy, and autoimmunity); circulatory 
disorders (including hypertension); endometriosis; effects on 
thyroid homeostasis; certain reproductive effects, and, any other 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 72 
Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 
21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 
2010).

So although it must be presumed the Veteran was exposed to 
herbicides while stationed in Vietnam, there is no presumptive 
correlation between that exposure and his subsequent development 
of hypertension.  To the contrary, the Secretary of VA has 
concluded there is no such positive association.  The Veteran, 
however, may still directly link his hypertension to his military 
service, just not presumptively.  That is to say, even when a 
Veteran is found not entitled to a regulatory presumption of 
service connection, his claim still must be reviewed to determine 
whether service connection may be established alternatively on a 
direct incurrence basis by establishing the required causation.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).  In fact, the Court has specifically held that the 
provisions set forth in Combee, which, instead, concerned 
exposure to radiation, are nonetheless applicable in cases, as 
here, involving exposure to Agent Orange.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).



But, here, it is worth reiterating that the Veteran's STRs make 
no reference whatsoever to elevated blood pressure, much less 
persistently elevated blood pressure suggestive or indicative of 
hypertension.  Of particular relevance, his blood pressure was 
112/70, so within normal limits, during his military separation 
examination in May 1970, so only some two months prior to his 
discharge from service in July 1970.  This is probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The record also shows that hypertension was not manifested or 
otherwise diagnosed within one year of the Veteran's separation 
from service in July 1970, thereby precluding service connection 
on the alternative presumptive basis under 38 U.S.C.A. §§ 1101, 
1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).  Instead, the record 
shows his hypertension was first diagnosed many years later.  The 
first documented evidence of hypertension was when he was 
hospitalized at the Houston Medical Center in February 2001.  
These in-patient records note a 15-year history of hypertension, 
thereby placing the date of onset of this condition in 1986 or 
thereabouts, so still long after his military service had ended.  
This, too, is probative evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Moreover, none of the medical records in the claims file includes 
a medical opinion relating the Veteran's hypertension to his 
military service, including even to his presumed exposure to 
Agent Orange in Vietnam.  These records include VA outpatient 
treatment records dated from 2001 to 2010.  This evidentiary 
deficiency concerning this nexus requirement is fatal to his 
claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Not only is hypertension not amenable to lay diagnosis, it also 
is not amenable to lay opinion linking it back to the Veteran's 
military service.  Instead, there needs to be supporting medical 
evidence on this determinative issue.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (reiterating this axiom in a claim, instead, 
for rheumatic heart disease).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for hypertension.  As the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Bilateral Hearing Loss and Tinnitus

The Veteran claims that he suffers from bilateral hearing loss 
and tinnitus as a result of repeated exposure to excessively loud 
noise (acoustic trauma) in service.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  So the Veteran, even as a 
layman, is competent to proclaim that he experiences tinnitus, 
especially since this condition - by its very nature, is 
inherently subjective and, therefore, capable of even his lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").

But unlike tinnitus, impaired hearing only will be considered an 
actual disability according to VA standards when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

No matter, a March 2006 VA audiological evaluation report lists 
not only a diagnosis of tinnitus, based on the Veteran's 
subjective complaints, but audiological testing also confirmed he 
had sufficient hearing loss in each ear, so bilaterally, to 
satisfy these threshold minimum requirements of § 3.385 to be 
considered an actual disability by VA standards.  He had decibel 
losses greater than 40 in the 3000 and 4000 Hz frequencies in 
both ears.  So he has established that he has both bilateral 
(right and left ear) hearing loss and tinnitus disabilities.  
Resolution of these claims therefore turns on whether these 
conditions are attributable to his military service, including 
especially to noise exposure of the type alleged.  See Hickson v. 
West, 12 Vet. App. 247, 252 (1999).  Unfortunately, though, the 
most probative, meaning competent and credible, evidence on this 
determinative issue indicates these conditions are unrelated to 
his military service.

The Veteran's STRs make no reference to hearing loss.  
Audiometric testing during his separation examination in May 1970 
revealed no loss in all frequencies and for both ears.  He also 
denied experiencing any difficulty hearing or tinnitus.  Thus, 
there was no evidence of any hearing loss or tinnitus during his 
service, including at the time of his separation from active 
duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (indicating 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss, citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  In short, his STRs 
provide evidence against his claims.

There also is no indication of sensorineural hearing loss, a type 
of organic disease of the nervous system, within one year of the 
Veteran's separation from active duty in July 1970, meaning by 
July 1971, certainly not to the required degree of at least 10-
percent disabling.  See 38 C.F.R. §§ 4.85, 4.86.  So the Board 
may not, in turn, presume his hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

Indeed, the first documented complaints of hearing loss and 
tinnitus were when the Veteran filed his claims for service 
connection in October 2005, so some 35 years after service.  And 
it was not confirmed that he actually had a hearing loss 
disability according to VA standards (i.e., § 3.385) until even 
more recently, during his March 2006 VA examination.  He also 
told the examining audiologist that his tinnitus had begun only 
about a year or two prior to that evaluation, meaning in 2004 or 
2005.  Such a long passage of time (more than 3 decades) between 
the conclusion of his military service and the initial 
documentation of hearing loss and tinnitus is probative evidence 
against these claims, although, again, not in and of itself 
altogether dispositive of these claims.  See Maxson, 230 F.3d at 
1330 (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).

Ultimately, though, there also is no medical nexus evidence 
relating the Veteran's bilateral hearing loss disability and 
tinnitus to his military service.  During the March 2006 VA 
audiological evaluation, the examining audiologist considered the 
Veteran's history of noise exposure in service from 1966 to 1970 
while working as a heavy equipment operator, as well his 
purported lack of any post-service noise exposure as a civilian, 
either in his work or recreation.  But based on her independent 
review of the claims file, she concluded the Veteran's hearing 
loss and tinnitus were unrelated to the noise exposure in 
service.  In support of her opinion, she explained:

Hearing was normal when tested at his entrance and 
exit exam, and he denied any difficulty with his ears 
or hearing at his exist physical when asked.  He 
reports the onset of tinnitus only 1-2 years ago.  
Once the exposure to the noise is discontinued, there 
is no significant further progression of hearing loss 
as a result of the noise exposure (Dobie, R., Medical 
- Legal Evaluation of Hearing Loss, 2001).  In the 
absence of a cochlear impairment at the time of 
separation from the military and the absence of any 
documentation of complaints of tinnitus before or at 
the time of discharge, it is my opinion that it is not 
at least as likely as not that current hearing loss 
and tinnitus are due to noise exposure while serving 
as an Engine and Powertrain Repairman form 1966-1970.

Since this opinion was based on a review of the pertinent 
history, particularly the records concerning the Veteran's 
military service, and was supported by sound medical rationale, 
it provides compelling evidence against the Veteran's claims.  
In other words, this VA examiner's opinion does not only contain 
data and conclusions, but also provides reasoned analysis, which 
the Court has held is where most of the probative value of a 
medical opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

So, according to this VA compensation examiner, there is no 
medically sound basis upon which to attribute the post-service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley, 5 Vet. App. at 159.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) and 38 C.F.R. § 3.303(d).

In addition to the medical evidence, the Board has considered the 
Veteran's lay statements that his hearing loss and tinnitus began 
in service or are attributable to his service - and, 
specifically, to the type of noise injury alleged.  He actually 
made these allegations during his first hearing in October 2009 
before a local DRO.  The Veteran is competent, even as a layman, 
to describe symptoms within his five senses - so to having 
experienced difficult hearing and ringing in his ears since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Federal Circuit Court has held that lay evidence is 
one type of evidence that must be considered, and that competent 
lay evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).



In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court explained that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue.  Id.

Here, however, although the Veteran is competent to report that 
he first noticed hearing loss and tinnitus while on active duty, 
or well before these initial diagnoses, the Board must still 
weigh his lay statements and testimony against the other evidence 
of record, including the medical evidence.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Unfortunately, the Board does not find the Veteran's statements 
concerning the etiology of his bilateral hearing loss and 
tinnitus to be credible, even if competent.  First, his 
credibility is undermined by the fact that he testified in 
October 2009 that he had first noticed tinnitus while on active 
duty, but then told the evaluating VA audiologist in March 2006 
that he, instead, had first noticed it one to two years prior to 
that examination, so not until much more recently.  These 
inconsistent statements in reporting the supposed history of this 
condition are problematic.  Second, his credibility is further 
undermined by the fact that his STRs make no reference to any 
hearing loss or tinnitus, which included audiometric testing at 
separation.  He also had no complaints of either condition, so 
obviously did not receive any pertinent diagnoses.  In fact, he 
did not report impaired hearing and tinnitus until many years 
after his separation from active duty.  Thus, his statements and 
testimony concerning how long he has had hearing loss and 
tinnitus are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, and inconsistency with other evidence of record).

The Board does not find that the Veteran's lay statements lack 
credibility merely because they are unaccompanied by 
contemporaneous medical evidence such as treatment records.  See 
Davidson v. Shinseki, 581 F.3d at 1313, quoting Buchanon, 451 
F.3d at 1337 ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  Rather, his statements are 
found to be incredible because they are inconsistent with the 
other evidence of record, including his STRs and the March 2006 
VA audiological evaluation report, which includes a medical nexus 
opinion specifically discounting the notion that there is any 
relationship or correlation between his current hearing loss and 
tinnitus and his military service.  And in discrediting this 
posited cause-and-effect correlation, this VA examiner did not 
ignore or overlook the Veteran's mention of a relevant injury in 
service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence 
in the Veteran's STRs to provide a negative opinion).  Instead, 
this examiner readily accepted the Veteran probably experienced 
the type of noise exposure during service claimed, just concluded 
nonetheless based on her personal observations (which she 
expressly discussed) that he does not have hearing loss or 
tinnitus as a consequence of that injury in service.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  And 
as the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application, and they 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional evidentiary development is needed 
before it can adjudicate the Veteran's remaining claim for 
service connection for a psychiatric disorder, including PTSD.

Specifically, the Board finds that the Veteran needs to be 
examined to determine whether he has a psychiatric disorder as a 
result of his military service.  As he readily concedes, he has 
never received a diagnosis of PTSD; however, he has received 
diagnoses instead of insomnia (which, actually, is merely a 
symptom) and depressive disorder.  His claim therefore was denied 
since it was specifically for PTSD, rather than depressive 
disorder.  But during the pendency of this appeal, the Court has 
explained that the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons, 23 Vet. App. 
at 3.

So in light of this holding in Clemons, the issue on appeal is 
not just limited to the Veteran's purported entitlement to 
service connection for PTSD, but also includes these other 
psychiatric disorder diagnoses as well.  Before this claim can be 
properly adjudicated, though, a VA examination and opinion are 
needed to determine whether any is a result of his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder(s).  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for review of the pertinent medical 
and other history.  Following a review of the 
Veteran's claims file, completion of the 
examination, and interpretation of all test 
results, the examiner is asked to clarify all 
current diagnoses.  For each diagnosed 
disorder, the examiner is then asked to 
render an opinion on the likelihood (very 
likely, as likely as not, or unlikely) 
that any is related to the Veterans military 
service or dates back to his service.  The 
examiner must discuss the rationale for all 
opinions and conclusions expressed.



2.  Then, in light of any additional 
evidence, readjudicate this remaining claim 
for service connection for a psychiatric 
disorder, inclusive of, but not limited to, 
PTSD (so also considering the diagnosis of 
depressive disorder, etc).  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


